·,




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION

                                      NO. 5:20-CR-375-D-1

     UNITED STATES OF AMERICA

                   v.                                CONSENT PRELIMINARY
                                                     ORDER OF FORFEITURE
     TEREKUSDERRELLROGERS

           WHEREAS, the above-named defendant has pleaded guilty pursuant to a

     written plea agreement to Counts One, Two and Three of the Criminal Information,

     charging the defendant with offenses in violation of 2 1 U.S.C. §§ 841(a)(l), 846 and

     18 U.S.C. § 924(c)(l)(A);

           AND WHEREAS , the defendant consents to the terms of this Order and to the

     forfeiture of the property that is the subject of this Order of Forfeiture; stipulates and

     agrees that he personally obtained at least $4,960.00 in proceeds from the offense,

     and further agrees that he made the proceeds unavailable as a result of his acts or

     omissions and one or more of the conditions to forfeit substitute assets exists, as set

     forth in 21 U .S.C. § 853(p); and stipulates and agrees that each firearm and

     ammunition was involved in or used in the offenses to which he pleaded guilty, or

     was in the defendant's possession or immediate control at the time of arrest, and is

     therefore subject to forfeiture pursuant to 18 U .S.C. § 924(d)(l) and/or 18 U.S.C.

     § 3665;

           AND WHEREAS, the defendant stipulates and agrees that the defendant

     individually, or in combination with one or more co-defendants, has or had an
                                                 1


               Case 5:20-cr-00375-D Document 38 Filed 03/01/21 Page 1 of 7
·,




     ownership, beneficial, possessory, or other legal interest in and/or exercised dominion

     and control over each item of property that is subject to forfeiture herein;

            AND WHEREAS, the defendant knowingly and expressly agrees to waive the

     requirements of Federal Rules of Criminal Procedure ll(b)(l)(J), 32.2(a), 32.2(6)(1),

     32.2(6)(4), and 43(a), including waiver of any defect respecting notice of the forfeiture

     in the charging instrument or the plea colloquy; waiver of the right to a he aring to

     present additional evidence respecting the forfeitability of any specific property or the

     amount of any forfeiture money judgment; waiver of the right to be present during

     any judicial proceeding respecting the forfeiture of the property that is the subj ect of

     this Order of Forfeiture or to r eceive further notice of the same; waiver of any defect

     respectin g the announcement of the forfeiture at sentencing; and waiver of any defe ct

     respecting the inclusion of the forfeiture in the Court's judgment;

            AND WHEREAS, the defendant knowingly and expressly agrees that the

     provisions of this Consent Preliminary Order of Forfeiture are intended to, and shall,

     survive the defendant's death, notwithstanding the abatement of any underlying

     criminal conviction after the entry of this Order; and that the forfeitability of any

     particular property identified h er ein shall be determined as if defendant h a d

     survived, and that determination sh all be binding upon defendant's h eirs, su ccessors

     and assigns until the agreed forfeiture, including any agreed money judgment

     amount, is collecte d in full;

            NOW, THEREFORE, base d upon the Plea Agreement, the stipulations of the

     parties, and all of the evidence of record in this case, the Court FINDS as fact and


                                                2


              Case 5:20-cr-00375-D Document 38 Filed 03/01/21 Page 2 of 7
•

    CONCLUDES as a matter oflaw that there is a nexu s between each item of prop erty

    liste d below and the offenses to which the defendant has pleaded guilty, and that the

    defendant has or had an interest in the property to be forfeite d,

          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

          1.       The following property is forfeited to the United States pursuant to Fed.

    R. Crim. P. 32.2(b)(2) and 18 U.S.C. §§ 924(d) a nd/or 3665 and 21 U.S.C. § 853(a):

                   Forfeiture Money Judgment:

                   a) A sum of money in the a mount of $4, 960.00, r epresenting the gross
                      proceeds personally obtained by the defendant as a result of the
                      controlled substances offense(s) for which h e/sh e has been convicted;
                      and an amount for which the defendant shall be solely liable and in
                      satisfaction of which the United States may forfeit substitute assets
                      pursuant to 21 U.S .C. § 853(p).

                   Per son al Property:

                   a) One .38 caliber Taurus revolver, bearing serial number IP96942,
                      seized on July 30, 2020, from 979 Eastman Drive, Fayetteville, NC
                      and any and all associated ammunition;

                   b) One .45 caliber Glock 36, bearing serial number VDN827, seized on
                      July 30, 2020, from 979 E astm an Drive, Fayetteville, NC and any
                      and all associated ammunition ;

                   c) One .308 caliber Palmetto State ARlO rifle, bearing serial number
                      G312114, seized on July 30, 2020, from 979 E astm an Drive,
                      Fayetteville, NC and any and all associated ammunition;

                   d) 100 rounds of .22 caliber a mmunition; and

                   e) 47 rounds of 5.56 caliber a mmunition.


          2.       Pursu ant to F ed. R. Crim. P. 32.2(b)(3), the U .S. Attorney General,

    Secretary of the Treasury, Secretary of Homeland Security, or a design ee is


                                                3


               Case 5:20-cr-00375-D Document 38 Filed 03/01/21 Page 3 of 7
authorized to seize, inventory, and otherwise maintain custody and control of the

property, whether h eld by the defendant or by a third-party. Any person who

knowingly destroys, damages, wastes, disposes of, transfers, or otherwise

takes any action with respect to the property, or attempts to do so, for the

purpose of preventing or impairing the Government's lawful authority to

take such property into its custody or control or to continue holding such

property under its lawful custody and control, may be subject to criminal

prosecution pursuant to 18 U.S.C. § 2232(a).

      3.       Pursuant to Fed. R. Crim. P. 32.2(b)(3) and 32.2(c)(l)(B), the United

States is authorized to conduct any discovery pursuant to the applicable Federal

Rules of Civil Procedure needed to identify, locate, or disp ose of the above -referenced

property, or other substitute assets, including depositions, interrogatories, requests

for production of documents and for admission, and the issuance of subpoenas.

      4.       To the extent this Order constitutes a personal forfeiture money

judgment against the defendant, in accordance with Fed. R. Crim. P . 32.2(b)(6)(A),

the United States is not required to send or publish notice of the same, as there is no

specific property to be forfeited. However, this Order may be r ecorded in the records

of the Clerk of Court in any county in which t h e defendant resides or has either real

or personal property as a lien thereon . Pursu ant to Rule 32.2(e) of the Federal Rules

of Criminal Procedure, the United States may move to amend this Order at any time

to forfeit other property in which the defendant has an inter est , whether directly

forfeitable or substitute assets, to satisfy this forfeiture money judgment in whole or


                                           4


           Case 5:20-cr-00375-D Document 38 Filed 03/01/21 Page 4 of 7
in p art; provided that the net proceeds of any forfeited assets sh all be credited toward

satisfaction of the judgment upon liquidation.

      5.     If and to the extent required by Fed. R. Crim. P. 32.2(b) (6), 21 U .S.C.

§ 853(n), and/or other applicable law, the United States shall provide notice of this

Order and of its intent to dispose of the sp ecified real and/or person al property listed

above, by publishing and sending notice in the same manner as in civil forfeiture

cases, as provided in Rule G(4) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. The United States sh all then file a Notice with

the Court documenting for the record: (1) proof of publication, or t h e government's

reliance on an exception to the publication requirement found in Supplemental Rule

G(4)(a)(i); and (2) the government's efforts to send direct notice to all known potential

third-party claimants in accordance with Supplemental Rule G(4)(b)(iii), or a

representation that no other potential claimants are known to the government. This

Order sh all not take effect as the Court's Final Order of Forfeiture unt il an

appropriate Notice h as been filed and t h e time in which any third parties with notice

of the forfeiture are permitted by law to file a petition has expired.

      6.     Any person other than the above-named defendant, having or

claiming any legal interest in the subject property must, within 30 days of

the final publication of notice or of receipt of actual notice , whichever is

earlier, petition the Court to adjudicate the validity of the asserted interest

pursuant to Fed. R. Crim. P. 32.2(c)(l) and 21 U.S.C. § 853(n)(2). The petition

must be signed by the petitioner under penalty of perjury and shall set


                                            5


        Case 5:20-cr-00375-D Document 38 Filed 03/01/21 Page 5 of 7
forth: the nature and extent of the petitioner's right, title, or interest in the

subject property; the time and circumstances of the petitioner's acquisition

of the right, title, or interest in the property; any additional facts supporting

the petitioner's claim; and the relief sought.

       8.       If one or more timely petitions are received by the Court, the Court will

enter a separate scheduling order governing the conduct of any forfeiture ancillary

proceedings under Fed. R. Crim. P. 32.2(c). Following the Court's disposition of all

timely filed petitions, a Final Order of Forfeiture that amends this Order as n ecessary

to account for any third-party rights shall be entered pursuant to Fed. R. Crim. P.

32.2(c)(2) and 21 U.S.C. § 853(n)(6). The receipt of a petition as to one or more specific

items of property shall not delay this Order of Forfeiture from becoming final, in

accordance with the following paragraph, as to any remaining property to which no

petition h as been filed .

       9.       If no third party files a timely petition, or if this Court denies and/or

dismisses all third party petitions timely filed, this Order sh all become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States

shall dispose of the property accordin g to law, including without limitation

liquidation by sale or any other commercially feasible means, destruction, and/or

retention or transfer of an asset for official use. The United States shall h ave clear

title to the property and may warrant good title to any subsequ ent purchaser or

transferee pursuant to 21 U.S.C. § 853(n)(7) . If any firearm or ammunition subj ect

to this Order is in the physical custody of a state or local law enforcement agency at


                                             6


            Case 5:20-cr-00375-D Document 38 Filed 03/01/21 Page 6 of 7
#




    the time this Order is entered, the custodial agency is authorized to dispose of the

    forfeited property by destruction or incapacitation in accordance with its regulations,

    when no longer needed as evidence.

          10.    Upon sentencing and issuance of the Judgment and Commitment Order,

    the Clerk of Court is DIRECTED to incorporate a reference to this Order of Forfeiture

    in the applicable section of the Judgment, as required by Fed. R. Crim. P.

    32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), with the defendant's

    consent, this Order shall be final as to the defendant upon entry.

          11.    The Court shall retain jurisdiction to enforce this Order, and to amend

    it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

          SO ORDERED, this the ~         day of f0,1   =~ N        OulC   h , 2021.



                                                   JAMs C. DEVER III
                                                   UNITED STATES DISTRICT JUDGE

    WE ASK FOR THIS:



     ROBERT J. HIGDON, JR.
     United States Attorney                        TEREKUS DERRELL ROGERS
                                                   Defendant


     BY: ,er-~
       SCOTT A. LEMMON
    Assistant United States Attorney
                                                   ~
                                                   Attorney for the Defendant
                                                                               4A
    Criminal Division




                                               7


            Case 5:20-cr-00375-D Document 38 Filed 03/01/21 Page 7 of 7
